The opinion of the court was delivered by
Lowrie, J.
A bull that has a vicious disposition towards horses must be dangerous to those who are riding them, and therefore we think that there is no ground for the second assignment of error. But the first presents a question of greater difficulty.
The rule is very plain and -very just that the owner of an animal known to be vicious must take sufficient precautions that it shall do no injury to the public ; it must be so confined that strangers may pursue their own objects with security from it. The public are entitled to act upon the presumption that all dangerous animals are properly confined, and are therefore exonerated from *333any special caution against them, except when, without right, they go upon their owner’s land, and within the place where they may be lawfully kept: 1 Esp. 203; 5 Car. P. 489; 3 Id. 138.
This seems to be the rule that was applied to this case; but the difficulty in making this application arises from the facts of the case being somewhat variant from those of the rule. In fact this bull was confined, and the defendant below insists that he sufficiently excuses himself for the injury done outside of the place of confinement, by showing that the plaintiff, who well knew the character of the animal, had carelessly and contrary to orders left the gate open. A stranger might possibly say that such a confinement, being no notice of the animal’s vicious disposition, ought not to excuse an injury happening in this way, because the closing of the gate did not appear to be a precaution against danger. But one who knew the animal’s vicious disposition could not thus excuse his carelessness, and it would seem that the plaintiff did know it. If the case would allow us to take this act of carelessness and this knowledge by themselves, we should incline to say that they prevent the plaintiff from recovering.
But the question of negligence is complicated by other facts besides these; such is the relation in which the parties stood to each other in the use, apparently the common use, of the farmyard ; the use of it as the place of confinement of the bull without any apparent objection ; and the general harmlessness of the animal. These matters seem to render it impossible for the court to announce any rule of law that will control the inference of the carelessness that occasioned the injury; and on the evidence before us we think that the whole question of carelessness ought to have been left to the jury. If the defendant did not take proper care, under all the circumstances, to confine his bull, knowing him to be dangerous, then he is liable for the injury done by him, unless the plaintiff was guilty of some culpable act or negligence that contributed to the injury.
Judgment reversed and a new trial awarded.